Opinion issued December 30, 2021




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-20-00594-CV
                          ———————————
                       EDWARD G. RIZK, Appellant
                                      V.
J. CARY GRAY, INDIVIDUALLY, AND AS INDEPENDENT EXECUTOR
      OF THE ESTATE OF FRED E. RIZK, DECEASED, Appellee


                  On Appeal from the Probate Court No. 1
                           Harris County, Texas
                     Trial Court Case No. 408941-403


                        MEMORANDUM OPINION

      Appellant, Edward G. Rizk, appealed from the trial court’s July 23, 2020

orders denying his objections to the purported claims of J. Cary Gray and

sustaining objections to appellant’s motion for removal. Appellant has filed a

motion to dismiss the appeal, representing that he “has settled his claims with
Appellee” and “no longer wishes to prosecute this appeal or the underlying case.”

Accordingly, appellant seeks dismissal of the appeal.

      No other party has filed a notice of appeal, and no opinion has issued. See

TEX. R. APP. P. 42.1(a)(1), (c). Although appellant’s motion does not include a

certificate of conference, more than ten days have passed, and no party has

opposed the relief requested in appellant’s motion. See TEX. R. APP. P. 10.3(a)(2).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss all other pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Kelly, Guerra, and Farris.




                                          2